Citation Nr: 0512781	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for residuals of 
sunstroke and hypersensitivity to heat.

2.  Entitlement to service connection for a genitourinary 
disorder.

3.  Entitlement to service connection for residuals of 
squamous cell cancer of the right earlobe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.P., and J. C.

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1961 to May 1964, in 
addition to periods of reserve duty through 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, that denied the above claims.

Although the veteran also perfected an appeal of a claim for 
entitlement to a higher rating for service-connected Crohn's 
disease, in a written statement dated in March 2004 he 
indicated that his appeal had been satisfied as to Crohn's 
disease, and he withdrew his appeal of that claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims for service 
connection for residuals of sunstroke and hypersensitivity to 
heat, a genitourinary disorder, and residuals of squamous 
cell cancer of the right earlobe would be premature.  In his 
substantive appeal related to these claims dated in August 
2002, he requested to be scheduled for a video-conference 
hearing before the Board.  See also Statement from the 
veteran dated October 3, 2002.  While the Board sincerely 
regrets the delay, in order to afford the veteran due 
process, the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

The Board notes that in a substantive appeal dated in August 
2003, which was related to the claim for a higher rating for 
Crohn's disease, the veteran indicated that he wanted a 
hearing at the RO with a hearing officer, rather than a Board 
hearing.  He was provided such a hearing in December 2003, 
and as noted above, he thereafter withdrew this claim from 
appeal.  However, the veteran has not withdrawn his request 
for a video-conference hearing before the Board with respect 
to the service connection claims currently on appeal. 

Accordingly, the claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a video-conference hearing before a 
Veterans Law Judge in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


